By its title, the act of 1918 purports "to amend sections 854 to 878 both inclusive of the Kentucky Statutes of 1915," etc. Acts 1918, c. 144. In the body of the act these sections are amended by striking out the whole thereof, "and in lieu thereof, there shall be inserted the following, so that said sections as amended shall read as follows." Instead of re-enacting section 878, an emergency clause was inserted in its place. Manifestly, if the amendatory act had purported to amend only section 878, Kentucky Statutes, no one would contend for a moment that that section could be repealed by striking it out and enacting nothing in lieu thereof except an *Page 273 
emergency clause. If that be the rule with respect to one section, there can be no doubt that the same rule applies where the act purports to amend several particular sections. The reason for the rule is this: The title to an act must be a true index of what the act contains. If the body of the act is broader than the title, it is invalid to that extent. The word "amend" is not broad enough to embrace a repeal, and the only way that a particular section of the Statutes may be repealed under a title to amend is to put in its place something new by way of legislation bearing on the subject. Clearly, an emergency clause which is no part of the legislation intended is not sufficient to meet the requirements of the rule. It follows that section 878, Kentucky Statutes, was not repealed by the act of 1918.
I am authorized to say that Judge WILLIS concurs in this view of the question.